Citation Nr: 9918179	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
cramping due to an undiagnosed illness.

2.  Entitlement to service connection for defective hearing, 
right ear.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to a compensable evaluation for service-
connected residuals of fractures of the 6th, 7th, 8th and 9th 
ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from  November 1981 to 
September 1994, as well as six years of unverified prior 
active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  An April 1995 rating decision, in pertinent part, 
denied entitlement to service connection for bilateral hand 
cramping, for defective hearing, right ear, and for heart 
disease.  The RO granted entitlement to service connection 
for residuals of fractures of the right 6th, 7th, 8th, and 
9th ribs, and assigned a noncompensable evaluation for that 
disability.  The veteran disagreed with those determinations 
in May 1995.  A statement of the case (SOC) was issued in 
July 1995.  The veteran timely appealed each of the 
determinations he disagreed with in August 1995.  A June 1997 
rating decision confirmed denial of service connection for 
bilateral hand cramping as due to an undiagnosed illness.

The Board notes that, in his August 1995 substantive appeal, 
the veteran initially requested a hearing before the Board.  
The claims file reflects that the veteran then requested a 
hearing before the RO in lieu of a hearing before the Board.  
In March 1997, the veteran canceled his request for a 
hearing.  The veteran has been afforded the opportunity to 
present evidence at a hearing.  The Board may proceed with 
appellate review.  

By a July 1998 rating decision, the RO denied claims of 
entitlement to service connection for various symptoms 
claimed as due to undiagnosed illness.  The record does not 
reflect that the veteran has appealed any claim addressed in 
the July 1998 rating decision, and those determinations are 
not before the Board for appellate review at this time.

FINDINGS OF FACT

1.  The veteran has subjective complaints of hand cramping, 
but no there is no medical or lay evidence of any objective 
indicator of a disorder manifested by hand cramping.  

2.  The veteran does not have right ear hearing loss as 
defined by the applicable VA regulation.  

3.  There is no medical evidence of current cardiovascular 
disease.

4.  The residuals of rib fractures are manifested by 
subjective complaints of episodic pain but there is no 
objective evidence of any physical impairment or functional 
limitation.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hand cramping as due to an undiagnosed illness 
is not well-grounded.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for defective hearing, 
right ear.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for heart disease.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a compensable evaluation for service-
connected residuals of fractures of the 6th, 7th, 8th and 9th 
ribs are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.44, 4.45, 4.73, Diagnostic Code 
5399-5321 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has an undiagnosed illness 
manifested by bilateral hand cramping.  The veteran also 
contends that he has defective right ear hearing and a heart 
disorder as a result of service.  The veteran also contends 
that he is entitled to an initial evaluation in excess of 10 
percent for service-connected residuals of fractures of the 
6th, 7th, 8th and 9th ribs. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  The Board notes that the veteran was stationed in the 
Southwest Asia Theater of Operations.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.317 (1998).

Applicable regulations provide that compensation may be paid 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more enumerated 
signs or symptoms, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory test cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" includes both "signs," that is, objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  
Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of illness.  38 C.F.R. § 3.317(a), (b), 
(c).

Before the merits of a claim for veteran's benefits may be 
addressed, the veteran must submit a well-grounded claim.  To 
be well-grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, in most service connection claims, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  Where a Persian Gulf veteran claims service 
connection for an undiagnosed illness, evidence of objective 
indications of chronic disability, other than the veteran's 
own statements and testimony, is required in order to 
establish a well-grounded claim.  VAOPCGPREC 4-99 (May 1999).

The propriety of the initial evaluation of the veteran's 
service-connected disability presents a well-grounded claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
veteran's claims for service connection for bilateral hand 
cramping, for right ear defective hearing, and for a heart 
disorder are not well-grounded, as discussed below.  After 
reviewing the claims file, the Board finds that the duty to 
assist the veteran in connection with the well-grounded claim 
for a higher initial evaluation for service-connected 
disability has been met.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

1.  Claim for Service Connection for Bilateral Hand Cramping

Service medical records disclose that the veteran sought 
treatment for a ganglion cyst of the right wrist in January 
1984.  He was treated for cellulitis of the left hand in 
December 1987.  The veteran sought medical treatment for 
complaints of hand cramping in April 1994.  The veteran 
complained of symptoms primarily with fine work, with using a 
chain saw, a wrench or a hammer; he denied problems with 
writing, but reported that he did not use his hands for a lot 
of writing.  He also complained that his hands swelled in the 
mornings and were stiff.  Sensory examination was normal.  
Motor strength in the hands was 5/5.  There was no cramping 
at the time of examination.  EMG (electromyography) 
examination of right and left arm and hand muscles disclosed 
normal activity.  No neurologic abnormality was identified, 
and there was no evidence of primary myopathy.  Clinical 
evaluation of the upper extremities was normal on separation 
examination conducted in April 1993.

On VA examination conducted in December 1994, the veteran 
complained of hand cramps with fine motor movements of his 
hands bilaterally.  The veteran reported that, when he first 
began experiencing hand cramping, it was relieved with a few 
minutes of rest, but the cramping episodes were increasing in 
severity and duration.  The veteran complained of hand cramps 
with minimal writing or with any fine motor movement of the 
hands.  There was no deformity of the hands.  Strength was 
5/5 and equal bilaterally.  Sensation was 5/5.  The examiner 
concluded that the veteran had post-exertional hand myalgia, 
asymptomatic.  

The report of Persian Gulf registry examination in June 1995 
discloses no complaint, findings, treatment, or diagnosis of 
disorder manifested by hand cramping.

A private clinical record dated in August 1996 reflects that 
the veteran reported a history of hand cramps when seeking 
treatment for another disorder.  However, private post-
service clinical records are silent as to evaluation of or 
any requests for treatment of hand cramping.  

A well-grounded claim for service connection for an 
undiagnosed illness requires some evidence of objective 
indications of chronic disability, and proof that the 
disability has manifested to a compensable degree.  
VAOPCGPREC 4-99 at 10.  The veteran has not met this 
requirement.  The evidence reflects that the veteran reported 
subjective complaints of hand cramping in service and post-
service, but no objective medical findings were disclosed 
during or after service on physical examinations or on 
neurologic testing.  The veteran has described subjective 
complaints following service, but his hands were asymptomatic 
for cramping at the time of VA examination conducted in 
December 1994.  

The provisions regarding service connection for undiagnosed 
illness specify that objective indicators of the claimed 
disorder are required.  Id.  There are no post-service 
clinical records which reflect treatment for hand cramping, 
and the veteran has not identified any additional clinical 
information which might be relevant.  The veteran has not 
submitted any lay statement attesting to objective 
observation of hand cramping or inability to perform any task 
or function.  The Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  

In the absence of such evidence, it cannot be determined that 
the veteran has an undiagnosed disorder related to Persian 
Gulf service.  The veteran was notified, by a rating decision 
issued in June 1997, that his claim of entitlement to service 
connection for hand cramping could not be granted because 
there was no evidence of the disorder.  The claim must be 
denied as not well-grounded.

2.  Claim for Service Connection for Defective Hearing, Right 
Ear

On VA audiologic examination conducted in November 1994, the 
veteran's right ear pure tone thresholds, in decibels, were 
5, 25, 15, 10, and 20, measured at 500, 1000, 2000, 3000, and 
4000 Hz.  The average right ear pure tone threshold loss was 
17.5 decibels.  The veteran had a right ear speech 
recognition score of 96 percent on the Maryland CNC word 
list.  The examiner concluded that the veteran had normal 
hearing in the right ear across all frequencies, with 
excellent word discrimination.

By a statement submitted in May 1995, the veteran contended 
that his right ear should be included in his service-
connected hearing disability because he has difficulty 
distinguishing what people are saying and he must ask them to 
repeat what they said.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or, 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that decibel thresholds above 20 decibels 
indicate at least some loss of normal hearing (Hensley v. 
Brown, 5 Vet. App. 155 (1993)), but hearing loss for VA 
purposes is not present.  38 C.F.R. § 3.385.  There is no 
medical diagnosis of current right ear hearing loss.  The 
veteran does not currently meet any of the criteria for 
impaired right hearing, as each of his auditory thresholds is 
under 25 decibels and his speech recognition score is above 
94 percent.  Establishing a well-grounded claim requires 
medical evidence of a current diagnosis of the claimed 
condition.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
veteran has not established that his claim that for defective 
right ear hearing is plausible.  The veteran has been so 
notified, by an SOC issued in September 1997, and has not 
identified any additional relevant evidence which might serve 
to well-ground his claim.  McKnight, 131 F.3d 1483; 
Robinette, 8 Vet. App. at 77-78. 

The Board notes that, during the pendency of the veteran's 
appeal, a portion of 38 C.F.R. Part 4, VA's Schedule for 
Rating Disabilities, including the regulations used to 
evaluate ear disability, was amended.  38 Fed. Reg. 25,202-
25,210 (1999).  However, those amendments did not alter the 
provisions of 38 C.F.R. § 3.385, set out in 38 C.F.R. Part 3, 
defining disability which constitutes impaired hearing for VA 
purposes.  Therefore, remand for further development or to 
notify the veteran of regulatory changes is not required.  

The veteran has not identified any additional relevant 
evidence that might establish a well-grounded claim.  In the 
absence of medical evidence which establishes that the 
veteran currently has impaired hearing, as defined for 
veterans' benefits purposes, service connection for defective 
hearing, right ear, must be denied as not well-grounded.

3.  Claim for Service Connection for Heart Disease

The veteran's service medical records disclose that he 
complained of tightness in his chest and shortness of breath 
in May 1992.  An electrocardiogram (EKG) was normal.  The 
assessment was hyperventilation.  An EKG performed in April 
1993 raised a question of a possible myocardial infarction.  
Further clinical workup and diagnostic studies, however, 
including a repeat EKG, an echocardiogram, and a stress test, 
disclosed no evidence of cardiomyopathy, ischemia, or 
exercise-induced ischemia, according to clinical notes dated 
in July 1993.  
 
On VA examination conducted in December 1994, the veteran 
reported one episode of chest pain, post-exertion, since 
cardiovascular evaluation in service.  The veteran's heart 
rate was 80, his blood pressure was 120/70, and pulses were 2 
+ and equal bilaterally in the lower extremities.  There were 
no changes on EKG.  In December 1994, the veteran completed a 
seven-minute stress test on the Bruce Protocol.  His maximum 
heart rate was 107; his blood pressure reached a maximum of 
180/80.  The stress test was terminated secondary to 
shortness of breath, but the veteran had no complaints of 
chest pain.  The report was interpreted as clinically 
negative for cardiac risk factors.  The VA examiner concluded 
that the veteran had chest pain syndrome, with no evidence of 
coronary artery disease by history or on exercise stress 
testing.

By a statement submitted in May 1995, the veteran expressed 
his belief that he had a heart attack in service.  

No cardiovascular abnormality or diagnosis was assigned on 
Persian Gulf registry examination in June 1995.  

VA outpatient treatment records and private treatment records 
associated with the file are silent as to treatment or 
diagnosis of any heart or cardiovascular disease.

One requirement for a well-grounded claim is current evidence 
of the claimed disorder.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  There is no medical 
evidence that the veteran currently has a heart disorder.  
The veteran was so notified, by an SOC issued in July 1995.  
In the absence of medical evidence of a current heart 
disorder, the claim for service connection for a heart 
disorder must be denied as not well-grounded.

4.  Claim for Compensable Evaluation for Rib Fracture 
Residuals

Service medical records reflect that the veteran complained 
of right chest pain, especially on inspiration, following a 
fall from a ladder in December 1993.  Fractures of the right 
6th, 7th, 8th, and 9th ribs were diagnosed, and there was a 
10 to 15 percent pneumothorax with small effusion on 
radiologic examination, resolving to 1 percent within a few 
days.  The remainder of the veteran's service medical records 
are silent as to residuals of rib fractures.  No specific 
fracture residuals were noted on the veteran's separation 
examination conducted in April 1994.

On VA examination conducted in December 1994, the veteran 
complained of episodic pain, mainly with weather changes, in 
his right side.  He described the pain as a dull ache, 
moderately relieved with 800 milligrams of Motrin.  The 
veteran's lungs were clear to auscultation and percussion 
bilaterally.  The chest wall was non-tender.  A chest x-ray 
conducted in December 1994 disclosed multiple healed right 
rib fractures.  There was no pneumothorax or pleural fluid.

The report of Persian Gulf registry examination conducted in 
June 1995, VA outpatient records associated with the file, 
and private clinical records are silent as to complaints of 
rib pain or diagnosis of rib fracture residuals.

The veteran's rib fracture residuals are currently assigned a 
nonspecific Diagnostic Code, 5399, and are evaluated by 
analogy to costochondritis or impairment of muscles of 
respiration under 38 C.F.R. § 4.73, Diagnostic Code 5321.  
That diagnostic code provides the criteria for evaluation of 
impairment of respiration with disability of the muscles of 
respiration, muscle group XXI.  A noncompensable rating is 
assigned for slight muscle injuries; a 10 percent rating is 
assigned for moderate injuries; and a 20 percent rating is 
assigned for moderately severe or severe injuries.  In this 
case, there is no evidence that the veteran sustained injury 
to the muscles of respiration, nor is there evidence of 
current residuals of injury of the muscles of respiration.  

The Board notes that, during the pendency of this appeal, by 
a final rule effective July 3, 1997, the provisions of 38 
C.F.R. § 4.56, classification of muscle injuries, and of 38 
C.F.R. § 4.73, including Diagnostic Codes 5319-5323, were 
amended.  62 Fed. Reg. 30,235-30,240 (1997).  The Board 
further notes that these amendments were not substantive, but 
were intended to update terminology.  In particular, the 
Board notes that, although the heading for Diagnostic Code 
5321 was changed slightly to specify that respiration is the 
function of the muscles of respiration, the description of 
the muscle group and the criteria for evaluating disability 
remained unchanged.  The Board has carefully reviewed the 
evidence of record in light of the regulations prior to and 
after the 1997 amendments, and finds that remand for 
evaluation under the amended regulation and notification to 
the veteran of the changes would be fruitless, as there is no 
indication that any of the changes, whether considered 
substantive or not, are pertinent to this claim.  

The veteran has raised subjective complaints of episodic 
chest wall pain, especially with weather changes.  
Regulations at 38 C.F.R. §§ 4.40, 4.44, 4.45, and 4.59 
reflect that evaluation of musculoskeletal disability must 
include evaluation of pain.  The Board has considered the 
veteran's complaints of episodic chest wall pain in 
evaluating the severity of disability.  The Board finds that 
the episodic pain described by the veteran, including pain 
linked to weather changes, is not equivalent to pain on use 
or movement as referenced in regulations relevant to 
evaluation of disability based on pain.  Id.  The Board finds 
that the veteran's complaints of right-sided chest pain do 
not warrant a compensable evaluation for residuals of rib 
fractures.  The Board is particularly persuaded that the 
residuals of rib fractures are noncompensable because there 
was no chest wall tenderness on VA examination and the 
veteran did not report complaints associated with residuals 
of rib fractures on Persian Gulf registry examination in 
1995.

The Board notes the veteran's contention, in a May 1995 
statement, that he has back pain as a result of rib fracture 
residuals.  The veteran's Persian Gulf registry examination 
reflects that the veteran complained of low back pain, and 
notes that a diagnosis of low back pain was assigned.  
However, in the absence of medical evidence that the 
veteran's low back pain is attributable to residuals of 
fractures of the 6th through 9th ribs, the Board finds that 
evaluation of the service-connected disability based on 
complaints of low back pain is not warranted.  The medical 
evidence does not reflect a possible relationship between rib 
fractures and low back pain as there is no report of low back 
pain, no assessment of back pain, and no treatment of back 
pain at the time of the rib fractures or thereafter prior to 
the veteran's service.  

The Board has considered whether a compensable evaluation is 
available under any other diagnostic code.  The Board has 
considered application of the criteria for evaluating 
residuals of pleural cavity injuries.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  However, as there is no medical 
diagnosis of pleural cavity injury, and the evidence is 
negative for pneumothorax, pleural effusion, or other 
abnormality on radiologic examination of the chest, there is 
no evidence that this diagnostic code is applicable.  

The evidence favoring a compensable evaluation is not in 
equipoise with the evidence favoring a noncompensable 
evaluation.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
compensable evaluation.


ORDER

Entitlement to service connection for bilateral hand cramping 
due to an undiagnosed illness is denied. 

Entitlement to service connection for defective hearing, 
right ear, is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to a compensable evaluation for service-connected 
residuals of fractures of the 6th, 7th, 8th and 9th ribs is 
denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

